DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-17 and 27 are objected to because of the following informalities:
The recitation of “the reservoir” (claim 3, line 7) is believed to be --the gas reservoir--.
The recitation of “a second set pressure” (claim 3, lines 13-14) is believed to be --the second set pressure--.
The recitation of “the combined output pressure regulator and pressure control valve deice” (claim 5, lines 1-2) is believed to be --the single device--.
The recitation of “effect;” (claim 14, line 3; claim 27, line 3) is believed to be --effect,
The recitation of “operable to receiving” (claim 17, line 3) is believed to be --operable to receive--.
 The recitation of “the gas” (claim 17, line 4) is believed to be --the compressed gas--.
The recitation of “the reservoir” (claim 17, lines 7 and 12) is believed to be --the gas reservoir--.
The recitation of “a second set pressure” (claim 17, line 14) is believed to be --the second set pressure--.
Claims 4, 6-13 and 15-16 are objected based upon their dependency from claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-17 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the water separator" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a water separator--.
The recitation of “a water separator between the heat exchanger and the pressure control valve” (claim 3, lines 9-10) is unclear. The recitation renders the claim indefinite because it is unclear if the water separator from the recitation above is the same separator as the one previously recited in line 6. For examination purposes, the water separator from the recitation above will be considered to be the same as the one previously recited in the claim, and the recitation will be examined as --the water separator located between the heat exchanger and the pressure control valve--.
Claim limitation “single device” (claims 4 and 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The recitation of “the functions of the pressure control valve and the output pressure regulator are combined in a single device” (claims 4 and 17) is unclear. The recitation renders the claim indefinite because it is unclear if the valve and the regulator are being positioned together within a housing, or if the valve and regulator are located at separate locations and the single device is controlling the functions (output) of both of them. Note: no art rejection has been presented for claims 4 and 17, however the examiner reserves the right to present art once the 112 issues above are resolved.
claim 6, line 3) is unclear. The recitation renders the claim indefinite because it is unclear if the input conduit is the same conduit as the one previously disclosed in claim 3, line 3. For examination purposes, the input conduit from the recitation above will be considered to be the same, and it will be examined as --the conduit--.
Regarding claim 6, the phrase "alternatively" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 10 recites the limitation "the heat exchanger surface" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a heat exchanger surface--.
  Claim 13 recites the limitation "the water vapour phase contaminant" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a water vapour phase contaminant--.
Claim 14 recites the limitation "the Peltier effect" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a Peltier effect--.
Claim 14 recites the limitation "the vapour-compression cycle" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a vapour-compression cycle--.
Claim 14 recites the limitation "the absorption-cooling cycle" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an absorption-cooling cycle--.
claim 14. For examination purposes, the recitation has been considered as --the absorption-cooling cycle--.
Claim 17 recites the limitation "the water separator" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a water separator--.
The recitation of “a water separator between the heat exchanger and the pressure control valve” (claim 17, lines 9-10) is unclear. The recitation renders the claim indefinite because it is unclear if the water separator from the recitation above is the same separator as the one previously recited in line 6. For examination purposes, the water separator from the recitation above will be considered to be the same as the one previously recited in the claim, and the recitation will be examined as --the water separator located between the heat exchanger and the pressure control valve--.
Claim 17 recites the limitation "the water separator function" in lines 20-21. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --the water separator--.
Claim 17 recites the limitation "the ECI" in line 21. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an ECI --. 
 The recitation of “a second set pressure required at a system outlet” (claim 24, lines 12-13) is unclear. The recitation renders the claim indefinite because it is unclear 
Claim 26 recites the limitation "the heat exchanger surface". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a heat exchanger surface--.
Claim 27 recites the limitation "the Peltier effect" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a Peltier effect--.
Claim 27 recites the limitation "the vapour-compression cycle" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a vapour-compression cycle--.
Claim 27 recites the limitation "the absorption-cooling cycle" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an absorption-cooling cycle--.
The recitation of “an absorption cycle refrigeration system” (claim 28, line 2) is unclear. The recitation renders the claim indefinite because it is unclear if the cycle from the recitation above, is the same as the absorption-cooling cycle previously disclosed in claim 27. For examination purposes, the recitation has been considered as --the absorption-cooling cycle--.
claim 29, line 3) is unclear. The recitation renders the claim indefinite because it is unclear if the gas from the recitation above, is the received gas prior to entering the compressor, or the gas after being compressed.

Claims 5, 7-9, 11-12, 15-16, 25 and 30 are rejected based upon their dependency from claims 3, 4 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielig (DD 99839, as provided by Applicant) in view of Rahimzadeh (US 5,681,368).
Regarding claim 3, Bielig discloses a gas drying system for a compressed gas plant which has a gas reservoir (15), the system comprising:

a pressure control valve (refer to pressure control valve 14) operable to maintain (and capable of maintaining since Bielig discloses the pressure control valve) the pressure of the compressed gas in the heat exchanger (12) and a water separator (13) at a first set pressure and to restrict flow into the gas reservoir when output demand exceeds supply (in the instant case, the pressure control valve has the capability of restrict flow into the gas reservoir when output demand exceeds supply, since when system pressure begins to exceed the setting of the valve spring, the fluid unseats the ball or poppet, allowing a controlled amount of fluid to bypass to reservoir; the valve can be set to open at any pressure within a desired range, therefore, having the capability of maintaining pressure of the compressed gas in the heat exchanger and the water separator at a first set pressure and to restrict flow into the gas reservoir when output demand exceeds supply); and
the water separator located between the heat exchanger (12) and the pressure control valve (14) to remove condensate. 
While Bielig discloses an outlet, Bielig fails to explicitly disclose an output regulator operable to limit a maximum pressure supplied, from the reservoir to the outlet, to a second set pressure, wherein: the first set pressure is equal to or higher than the second set pressure at the outlet.
However, Rahimzadeh teaches that it is known in the art of refrigeration, to provide an output regulator (25) operable to limit a maximum pressure supplied, from a reservoir (17) to an outlet (outlet towards a dry receiving system as can be seen from 
One having ordinary skill in the art of refrigeration would recognize that by providing the output regulator, the output regulator will necessarily has to limit the maximum pressure supplied from the reservoir to the outlet, to a second set pressure, wherein the first set pressure is equal or higher than the second set pressure at the outlet, because if the pressure in the reservoir was higher than that in the heat exchanger and separator, compressed air would not flow into the reservoir.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bielig by providing an output regulator as taught by Rahimzadeh operable to limit a maximum pressure supplied, from the reservoir to the outlet, to a second set pressure, wherein: the first set pressure is equal to or higher than the second set pressure at the outlet, in order to provide a fixed maximum flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763